Exhibit 10.3

ACCO BRANDS CORPORATION
 
2011 AMENDED AND RESTATED INCENTIVE PLAN
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made and entered into this and effective ______________, 20__
(the “Grant Date”) by and between ACCO Brands Corporation, a Delaware
corporation (collectively with all Subsidiaries, the “Company”) and
________________(“Grantee”).
 
WHEREAS, Grantee is a Key Employee of the Company and in compensation for
Grantee’s services, the Board deems it advisable to award to Grantee a
Nonqualified Stock Option representing a right to purchase shares of the
Company’s Common Stock, pursuant to the ACCO Brands Corporation 2011 Amended and
Restated Incentive Plan (“Plan”), as set forth herein.
 
NOW THEREFORE, subject to the terms and conditions set forth herein:
 
1. Plan Governs; Capitalized Terms.  This Agreement is made pursuant to the
Plan, and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein.  Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan.  References in this Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
 
2. Grant of Option.  The Company hereby grants to Grantee a Nonqualified Stock
Option to purchase _______ shares of Common Stock (“Shares”), at the price of
$__.__ per Share (“Option”), which price is the Fair Market Value of one Share
on the Grant Date. THIS AWARD IS CONDITIONED ON GRANTEE SIGNING THIS AGREEMENT
AND RETURNING IT TO THE COMPANY BY __________, 20__ AND IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, CERTAIN COVENANTS SET FORTH ON ATTACHMENT A HERETO THAT APPLY
DURING, AND FOLLOWING A TERMINATION OF, GRANTEE’S EMPLOYMENT FOR ANY
REASON.  FOR PURPOSES OF ATTACHMENT A, GRANTEE’S SECTION 4.1 RESTRICTION SHALL
BE FOR __ MONTHS AND GRANTEE’S SECTION 4.2 RESTRICTION SHALL BE FOR __ MONTHS,
EXCEPT AS GRANTEE AND THE CHIEF EXECUTIVE OFFICER (AND SHOULD THE CHIEF
EXECUTIVE OFFICER BE THE GRANTEE, THE COMPENSATION COMMITTEE OF THE BOARD) MAY
OTHERWISE AGREE IN WRITING.
 
3. VESTING, EXERCISE, EXPIRATION AND TERMINATION OF OPTION.
 
(a)  The Option shall have a term expiring on the seventh anniversary of the
Grant Date (“Term”), or earlier as otherwise provided in this Section 3.
 
(b)  Subject to Section 3(c), 3(d), 3(e), 3(f), 3(g), 3(h) and 3(i) hereof, the
Option shall become vested and exercisable pursuant to the following schedule:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Vesting Date
Portion of Option that is Vested and Exercisable
First Anniversary of the Grant Date
One-Third of the Option
for a Total of One-Third of the Option
Second Anniversary of the Grant Date
An Additional One-Third of the Option
for a Total of Two-Thirds of the Option
Third Anniversary of the Grant Date
An Additional One-Third of the Option
for a Total of Three-Thirds of the Option



(c)  Death.  Upon Grantee’s death while employed by the Company prior to the
date on which the Option shall have fully vested and become exercisable, a
portion of the Option shall become vested and exercisable (rounded up to the
next integer) as equals (i) the incremental portion of the Option that would
have become vested and exercisable on the Vesting Date immediately following
Grantee’s death but for Grantee’s death multiplied by (ii) the fraction the
numerator of which is the number of days from the Vesting Date immediately
preceding the date of Grantee’s death through the date of such death and the
denominator of which is 365.
 
(d)  Disability; Retirement.  Upon a termination of Grantee’s employment due to
Grantee’s Disability or Retirement prior to the date on which the Option shall
have fully vested and become exercisable, a portion of the Option shall become
vested and exercisable (rounded up to the next integer) as equals (i) the
incremental portion of the Option that would have become vested and exercisable
on the Vesting Date immediately following the date of Grantee’s employment
termination but for such termination multiplied by (ii) the fraction the
numerator of which is the number of days from the Vesting Date immediately
preceding the date of Grantee’s employment termination through the date of such
termination and the denominator of which is 365, provided in such case that
Grantee shall have been in the continuous employ of the Company for at least one
year from the Grant Date through the date of such termination.
 
(e)  Other Terminations.  Unless the Committee shall otherwise determine, upon a
termination of Grantee’s employment for any reason prior to the date on which
the Option shall have fully vested and become exercisable, other than due to
Grantee’s death and other than due to a termination of Grantee’s employment on
or after the first anniversary of the Grant Date due to Grantee’s Disability or
Retirement, the unvested portion of the Option shall be immediately forfeited
and not exercisable.  Any forfeited portion of the Option shall be automatically
cancelled and shall terminate.
 
(f)  Change in Control.   Immediately upon the occurrence of a Change in Control
of the Company during Grantee’s employment with the Company, any unvested
portion of the Option shall immediately fully vest and shall be exercisable,
without regard for any termination of Grantee’s employment within one year
following the Grant Date.  Any unvested portion of the Option shall also vest
upon the occurrence of a Change in Control of the Company following the
involuntary termination of Grantee’s employment by the Company without Cause,
within 90 days prior to such Change in Control, at the direction of any third
party participating in or causing the Change in Control or otherwise in
contemplation of the Change in Control,
 
 
 
2

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Cause” shall mean (x) a material breach by
Grantee of those duties and responsibilities that do not differ in any material
respect from Grantee’s duties and responsibilities during the ninety-day period
immediately prior to such termination, which breach is demonstrably willful and
deliberate on Grantee’s part, is committed in bad faith or without reasonable
belief that such breach is in the best interests of the Company and is not
remedied in a reasonable period of time after receipt of written notice from the
Committee specifying such breach, (y) the conviction of Grantee for a felony, or
(z) dishonesty or willful misconduct in connection with Grantee’s employment or
services resulting in material economic harm to the Company.
 
(g)  Contrary Other Agreement.  The provisions of Section 3(e) and 3(f) to the
contrary notwithstanding, if Grantee and the Company have entered into an
employment or other agreement which provides for vesting treatment of Grantee’s
Options upon a termination of Grantee’s employment with the Company (and all
Affiliates, as defined in Attachment A) that is inconsistent with the provisions
of Section 3(e) or 3(f), the more favorable to Grantee of the terms of (i) such
employment or other agreement and (ii) Section 3(e) or 3(f), as the case may be,
shall control.
 
(h)  Exercise Period for Vested Portion of Option.   Except in the event of a
termination of Grantee’s employment due to death, Disability or Retirement, upon
a termination of Grantee’s employment with the Company for any reason, the
vested portion of Grantee’s Option shall be exercisable for a period of ninety
days following the date of such termination.  In the event of Grantee’s death or
termination of Grantee’s employment due to Disability or Retirement, the Option
shall be exercisable until the earlier to occur of (i) five years following such
death or termination of employment or (ii) the last day of the term of the
Option set forth in Section 3(a) hereof; provided, in the case of the death of
Grantee during Grantee’s employment by the Company, to the extent that the
Option otherwise would expire pursuant to Section 3(a) hereof, such expiration
date shall be deemed extended for one year following Grantee’s date of death.
 
(i)  Forfeiture Upon Breach of Covenant.  The above provisions of Section 3 to
the contrary notwithstanding, Grantee’s Option shall be immediately forfeited
and cancelled in the event of Grantee’s breach of any covenant set forth SECTION
3, 4.1 or 4.2 of Attachment A in addition to any other remedy set forth at
SECTION 7 of Attachment A.
 
4.  Exercise Procedure.  Grantee may exercise the vested Option, or any vested
portion thereof, by notice of exercise to the Company, in a manner (which may
include electronic means) approved by the Committee and communicated to Grantee,
together with payment of the Option price set forth in Section 2 in full to the
Company for the portion of the Option so exercised, and payment of any required
withholding taxes, (a) in cash or (b) by the delivery of shares of Common Stock
with a Fair Market Value equal to the Option Price.  Notwithstanding the
foregoing, unless otherwise determined by the Committee at any time prior to
such exercise, Grantee, at his election, may pay such Option price (and
withholding taxes) pursuant to such exercise by a simultaneous exercise and sale
of the Option Shares so purchased pursuant to a broker-assisted transaction or
other similar arrangement, and use the proceeds from such sale as payment of the
purchase price of such shares, in accordance with the cashless exercise program
adopted by the Committee pursuant to Section 220.3(e) (4) of Federal Reserve
Board Regulation T.  Upon the proper exercise of the Option, and satisfaction of
required withholding taxes, the Company shall issue in Grantee’s name
 
 
 
3

--------------------------------------------------------------------------------

 
 
and deliver to Grantee (or to Grantee’s permitted representative and in its
their name upon Grantee’s death, above), in either book entry or certificate
form (in the discretion of the Company) through the Company’s transfer agent,
the number of shares acquired through the exercise (subject to any satisfaction
of withholding taxes therefrom).  Subject to the prior approval of the Committee
in its sole discretion, at the time of Grantee’s exercise of the Option Grantee
may pay the Option price and satisfy the minimum withholding tax obligation
required by law with respect to such exercise by causing the Company to withhold
Shares otherwise issuable to Grantee upon such exercise having an aggregate Fair
Market Value equal to the amount of the sum of such Option price plus the
required withholding tax.  Grantee shall not have any rights as a shareholder of
the Company with respect to any unexercised portion of the Option.
 
5.  Securities Laws.  Grantee’s Option shall not be exercised if the exercise
would violate:
 
(a)  Any applicable state securities law;
 
(b)  Any applicable registration or other requirements under the Securities Act
of 1933, as amended (the “Act”) the Securities Exchange Act of 1934, as amended,
or the listing requirements of the NYSE; or
 
(c)  Any applicable legal requirements of any governmental authority.
 
6.  Grantee Covenants.  In consideration of this Option, Grantee agrees to the
covenants, Company remedies for a breach thereof, and other provisions set forth
in Attachment A, attached hereto, incorporated into, and being a part of this
Agreement.
 
7.   Miscellaneous.
 
(a)  Rights as a Stockholder.  Neither Grantee nor Grantee’s representative
shall have any rights as a stockholder with respect to any shares underlying the
Option until the date that the Company is obligated to deliver such Shares to
Grantee or Grantee’s representative pursuant to a timely exercise thereof.
 
(b)  No Retention Rights.  Nothing in this Agreement shall confer upon Grantee
any right to continue in the employment or service of the Company for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company or of Grantee, which rights are hereby expressly reserved
by each, to terminate his employment or service at any time and for any reason,
with or without Cause.
 
(c)  Inconsistency.  To the extent any terms and conditions herein conflict with
the terms and conditions of the Plan, the terms and conditions of the Plan shall
control.
 
(d)  Notices.  Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery, upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or upon deposit with a reputable overnight
courier.  Notice shall be addressed to the Company at its principal executive
office and to Grantee at the address that he most recently provided to the
Company.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(e)  Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter
hereof.  This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if Grantee is bound by any
restrictive covenant contained in a previously-executed agreement with the
Company or an Affiliate, such restrictions shall be read together with
Attachment A of this Agreement to provide the Company and its Affiliates with
the greatest amount of protection, and to impose on Grantee the greatest amount
of restriction, allowed by law.  No alteration or modification of this Agreement
shall be valid except by a subsequent written instrument executed by the parties
hereto.  No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged.  Any such written
waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
 
(f)  Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.
 
(g)  Successors.
 
(i)           This Agreement is personal to Grantee and shall not be assignable
by Grantee otherwise than by will or the laws of descent and distribution,
without the written consent of the Company.  This Agreement shall inure to the
benefit of and be enforceable by Grantee’s legal representatives.
 
(ii)           This Agreement shall inure to the benefit of and be binding upon
the Company and its Affiliates and the and successors thereof.
 
(h)  Severability.  If any provision of this Agreement for any reason shall be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.
 
(i)  Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.
 
(j)  Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument.
 
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 

 
ACCO BRANDS CORPORATION
 
 
By:                                  
                                                                            
Name:  Robert J. Keller
Its:        Chief Executive Officer
 
 
__________________________________________________________
Grantee Name
 
__________________________________________________________
Grantee Signature



 
 
6

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
Grantee Covenants
 
SECTION 1     Position of Special Trust and Confidence.
 
1.1  The Company is placing Grantee in a special position of trust and
confidence.  As a result of this Agreement and Grantee’s position with the
Company, Grantee will receive Confidential Information (defined below) related
to his position, authorization to communicate and develop goodwill with Company
customers, and/or specialized training related to the Company’s
business.  Grantee agrees to use these advantages of employment to further the
business of the Company and not to knowingly cause harm to the business of the
Company.  The Company’s agreement to provide Grantee with these benefits, and
the Award hereunder, gives rise to an interest in reasonable restrictions on
Grantee’s competitive and post-employment conduct.
 
1.2  Grantee shall dedicate his full working time and efforts to the business of
the Company and shall not undertake or prepare to undertake any conflicting
business activities while employed with the Company.  These duties supplement
and do not replace or diminish the common law duties Grantee would ordinarily
have to the Company as the employer.
 
SECTION 2     Consideration.  In exchange for Grantee’s promises and obligations
herein, the Company is granting Grantee the Award hereunder. The Company also
agrees to provide Grantee with portions of its Confidential Information,
authorization to communicate and develop goodwill with the Company customers,
and/or specialized training related to the Company’s business.  Grantee
understands and agrees that the foregoing promises and benefits have material
value and benefit to the Company, above and beyond any continuation of Company
employment, and that Grantee would not be entitled to such consideration unless
he signs and agrees to be bound by this Attachment A.  The Company agrees to
provide Grantee the consideration described in this SECTION 2 only in exchange
for his compliance with all the terms of this Attachment A.
 
SECTION 3     Confidentiality and Business Interests.
 
3.1  Grantee agrees to keep secret and confidential and neither use nor
disclose, by any means, either during or after a termination of his employment
for any reason, any Confidential Information except as provided below or
required in his employment with, or authorized in writing by, the
Company.  Grantee agrees to keep confidential and not disclose or use, either
during or after a termination of his employment for any reason, any confidential
information or trade secrets of others which Grantee receives during the course
of his employment with the Company for so long as and to the same extent as the
Company is obligated to retain such information or trade secrets in confidence.
 
3.2  The obligations under this SECTION 3 shall not apply to Confidential
Information to the extent that it:  (a) is or becomes publicly known by means
other than Grantee’s failure to perform his obligations under this Attachment A;
(b) was known to Grantee prior to disclosure to Grantee by or on behalf of the
Company and Grantee; or (c) is received by Grantee in good faith from a third
party (not an Affiliate) which has no obligation of confidentiality to the
Company with respect thereto.  Notwithstanding anything contained herein to the
contrary, Confidential Information shall not lose its protected status under
this Attachment A if it becomes generally
 
 
 
7

--------------------------------------------------------------------------------

 
 
known to the public or to other persons through improper means.  The Company’s
confidential exchange of Confidential Information with a third party for
business purposes shall not remove it from protection under this Attachment A.
 
3.3  If disclosure of Confidential Information is compelled by law, Grantee
shall give the Company as much written notice as possible under the
circumstances, shall refrain from use or disclosure for as long as the law
allows, and shall cooperate with the Company to protect such information,
including taking every reasonable step necessary to protect against unnecessary
disclosure.
 
3.4  Grantee agrees not to disclose to the Company nor to utilize in Grantee’s
work for the Company any confidential information or trade secrets of others
known to Grantee and obtained prior to Grantee’s employment by the Company
(including prior employers).
 
3.5  Grantee shall deliver to the Company promptly upon the end of Grantee’s
employment all written and other materials which constitute or contain
Confidential Information or which are the property of the Company (regardless of
media), and shall not remove, erase, destroy, impede the Company’s access to, or
take any such written and other materials.  Grantee shall preserve records on
the Company customers, prospects, vendors, suppliers, and other business
relationships, and shall not knowingly use these records to harm the Company’s
business interests.  Upon termination of Grantee’s employment, Grantee shall
return all such records, and any copies (tangible and intangible) to the
Company.  The Company is only authorizing Grantee to access and use the
Company’s computers, email, or related computer systems to pursue matters that
are consistent with the Company’s business interests.  Access or use of such
systems to pursue personal business interests apart from the Company, to compete
or to prepare to compete, or to otherwise knowingly undermine the Company’s
interests (such as, by way of example, removing, erasing, impeding the Company’s
access to, or destroying its records or programs) is strictly prohibited and
outside the scope of Grantee’s authorized use of the Company’s systems.
 
SECTION 4     Non-Interference Covenants. Grantee agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Attachment A, and (b) reasonable and necessary to protect the Company’s
legitimate business interests.
 
4.1  Restriction on Interfering with Employee Relationships.  Grantee agrees
that for the period of time, set forth as the “SECTION 4.1 Restriction” in
Section 2 of the Agreement, following the end of his employment with the Company
for any reason, Grantee shall not interfere with the Company’s business
relationship with any Company employee, by soliciting or communicating with such
an employee to induce or encourage him to leave the Company’s employ (regardless
of who initiates the communication), by helping another person or entity
evaluate a Company employee as an employment candidate, or by otherwise helping
any person or entity hire an employee away from the Company.
 
4.2  Restriction on Interfering with Customer Relationships. Grantee agrees that
for the period of time, set forth as the “SECTION 4.2 Restriction” in Section 2
of the Agreement, following the end of his employment with the Company for any
reason, Grantee shall not interfere with the Company’s business relationships
with a Covered Customer, by: (a) participating in, supervising, or managing (as
an employee, consultant, contractor, officer, owner, director, or
 
 
 
8

--------------------------------------------------------------------------------

 
 
otherwise) any Competing Activities for, on behalf of, or with respect to a
Covered Customer; or (b) soliciting or communicating (regardless of who
initiates the communication) with a Covered Customer to induce or encourage the
Covered Customer to:  (i) stop or reduce doing business with the Company, or
(ii) to buy a Conflicting Product or Service.
 
4.3  Notice and Survival of Restrictions. 
 
(a)  Before accepting new employment, Grantee shall advise every future employer
of the restrictions in this Attachment A.  Grantee agrees that the Company may
advise a future employer or prospective employer of this Attachment A and its
position on the potential application of this Attachment A.
 
(b)  This Attachment A’s post-employment obligations shall survive the
termination of Grantee’s employment with the Company for any reason.  If Grantee
violates one of the post-employment restrictions in this Attachment A on which
there is a specific time limitation, the time period for that restriction shall
be extended by one day for each day Grantee violates it, up to a maximum
extension equal to the length of time prescribed for the restriction, so as to
give the Company the full benefit of the bargained-for length of forbearance.
 
(c)  It is the intention of the Parties that, if any court construes any
provision or clause of this Attachment A, or any portion thereof, to be illegal,
void or unenforceable, because of the duration of such provision, the scope or
the subject matter covered thereby, such court shall reduce the duration, scope,
or subject matter of such provision, and, in its reduced form, such provision
shall then be enforceable and shall be enforced.
 
(d)  If Grantee becomes employed with an Affiliate without entering into a new
nondisclosure, nonsolicitation, noncompetition agreement that is substantially
the same as this Attachment A, the Affiliate shall be regarded as the Company
for all purposes under this Attachment A, and shall be entitled to the same
protections and enforcement rights as the Company.
 
4.4  California Modification (California Residents Only).  To the extent that
Grantee is a resident of California and subject to its laws: (a)  the
restriction in SECTION 4.2(a) shall not apply; (b) the restriction in SECTION
4.2(b) shall be limited so that it only applies where Grantee is aided by the
use or disclosure of Confidential Information; (c) the restriction in SECTION
4.1 is deemed rewritten to provide as follows:  For a period of two (2) years
immediately following the termination of Grantee’s employment with the Company
for any reason, Grantee shall not, either directly or indirectly, solicit any of
the Company’s employees, with whom Grantee worked at any time during his
employment with the Company, to leave their employment with the Company or to
alter their relationship with the Company to the Company’s detriment; and (d)
the jury trial waiver in Section 7(e) of the Agreement shall not apply.
 
SECTION 5     Definitions.  For purposes of the Agreement, the following terms
shall have the meanings assigned to them below:
 
5.1 “Affiliate” means the Company’s successors in interest, affiliates (as
defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).
 
 
 
9

--------------------------------------------------------------------------------

 
 
5.2  “Competing Activities” are any activities or services undertaken on behalf
of a Competitor that are the same or similar in function or purpose to those
Grantee performed for the Company in the two (2) year period preceding the end
of Grantee’s employment with the Company, or that are otherwise likely to result
in the use or disclosure of Confidential Information. Competing Activities are
understood to exclude: activities on behalf of an independently operated
subsidiary, division, or unit of a diversified corporation or similar business
that has common ownership with a competitor so long as the independently
operated business unit does not involve a Conflicting Product or Service; and, a
passive and non-controlling ownership interest in a competitor through ownership
of less than 2% of the stock in a publicly traded company.
 
5.3  “Confidential Information” includes but is not limited to any technical or
business information, know-how or trade secrets, patentable or not, in any form,
including but not limited to data; diagrams; business, marketing or sales plans;
notes; drawings; models; prototypes; specifications; manuals; memoranda;
reports; customer or vendor information; pricing or cost information; and
computer programs, which are furnished to Grantee by the Company or which
Grantee procures or prepares, alone or with others, in the course of his
employment with the Company.
 
5.4  “Conflicting Product or Service” is a product or service that is the same
or similar in function or purpose to a Company product or service, such that it
would replace or compete with:  (a) a product or service the Company provides to
its customers; or (b) a product or service that is under development or planning
by the Company but not yet provided to customers and regarding which Grantee was
provided Confidential Information in the course of employment.  Conflicting
Products or Services do not include a product or service of the Company if the
Company is no longer in the business of providing such product or service to its
customers at the relevant time of enforcement.
 
5.5  “Covered Customer” is a Company customer (natural person or entity) that
Grantee had business-related contact or dealings with, or received Confidential
Information about, in the two (2) year period preceding the end of Grantee’s
employment with the Company.  References to the end of Grantee’s employment in
this Attachment A refer to the end, whether by resignation or termination, and
without regard for the reason employment ended.
 
5.6  “Competitor” is any person or entity engaged in the business of providing a
Conflicting Product or Service.
 
5.7  Section references in this Attachment A are to sections of this
Attachment A.
 
SECTION 6     Notices.  While employed by the Company, and for two (2) years
thereafter, Grantee shall:  (a) give the Company written notice at least thirty
(30) days prior to going to work for a Competitor; (b) provide the Company with
sufficient information about his new position to enable the Company to determine
if Grantee’s services in the new position would likely lead to a violation of
this Attachment A; and (c) within thirty (30) days of any request made by the
Company to do so, participate in a mediation or in-person conference to discuss
and/or resolve any issues raised by Grantee’s new position.  Grantee shall be
responsible for all consequential damages caused by failure to give the Company
notice as provided in this SECTION 6.
 
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 7      Remedies.  If Grantee breaches or threatens to breach this
Attachment A, the Company may recover:  (a) an order of specific performance or
declaratory relief; (b) injunctive relief by temporary restraining order,
temporary injunction, and/or permanent injunction; (c) damages; (d) attorney's
fees and costs incurred in obtaining relief; and (e) any other legal or
equitable relief or remedy allowed by law.  One Thousand Dollars ($1,000.00) is
the agreed amount for the bond to be posted if an injunction is sought by the
Company to enforce the restrictions in this Attachment A on Grantee.
 
SECTION 8      Return of Consideration.  Grantee specifically recognizes and
agrees that the covenants set forth in this Attachment A are material and
important terms of this Agreement, and Grantee further agrees that should all or
any part or application of SECTION 4.2 be held or found invalid or unenforceable
for any reason whatsoever by a court of competent jurisdiction in an action
between Grantee and the Company (despite, and after application of, any
applicable rights to reformation that could add or renew enforceability), the
Company shall be entitled to receive from Grantee the cash equivalent of the
Market Value of all Shares paid to Grantee pursuant to the terms of this
Agreement, which Market Value shall be determined as of the date of payment to
Grantee pursuant to Section 4(a) of this Agreement. The return of consideration
provided for in this SECTION 8 is in addition to the remedies for breach
provided for in SECTION 7.
 
 
 
11

--------------------------------------------------------------------------------

 